UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1574



SONYA Y. THOMPSON,

                                              Plaintiff - Appellant,

          versus


HIGH POINT REGIONAL HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-97-165-2)


Submitted:   July 28, 1998                 Decided:   August 14, 1998


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonya Y. Thompson, Appellant Pro Se. John James Doyle, Jr., Jill
S. Stricklin, CONSTANGY, BROOKS & SMITH, Winston-Salem, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s judgment granting sum-

mary judgment to the Appellee and dismissing her action brought

under Title VII, 42 U.S.C.A. §§ 2000e - 2000e-17 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Appellant failed to establish a prima

facie case of race discrimination due to her discharge from employ-

ment. See Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1228

(4th Cir. 1998). She also failed to show the court abused its

discretion in denying her motion for an extension of discovery and

for appointment of counsel. See Strag v. Board of Trustees, Craven

Community College, 55 F.3d 943, 954 (4th Cir. 1995); Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Finally, the issues

raised for the first time on appeal regarding her claim under the

Freedom of Information Act and her injuries are not properly before

this court. See Karpel, 134 F.3d at 1227. Accordingly, we affirm on

the reasoning of the district court. Thompson v. High Point Reg’l

Hosp., No. CA-97-165-2 (M.D.N.C. Mar. 20, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2